Title: To Alexander Hamilton from William Armstrong, 27 August 1799
From: Armstrong, William
To: Hamilton, Alexander


          
            Dear Sir
            N York 27 Augt 1799
          
          The Bearer James Gray is the Regimental Taylor I mentioned to you; he informs me that he has been accustomd to work for the British Troops at Montreal & I employed him in making the Cloathing for, the Rifle Compy. with which I was perfectly satisfied.
          Shoud you have any proposals to make to him I dare say you will find him ready to enter into such as you may think best for the Public Service—
          I have the honor to be Sir yr Most Obedt Hum Servt
          
            Wm Armstrong
          
          Majr Genl Hamilton
        